[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                       FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                         ________________________   ELEVENTH CIRCUIT
                                                             JUNE 17, 2010
                                No. 09-15880                  JOHN LEY
                            Non-Argument Calendar               CLERK
                          ________________________

                     D. C. Docket No. 09-02023-CV-TWT-1

MICHAEL B. BUTLER,


                                                             Plaintiff-Appellant,

                                     versus

KATHERINE K. WOOD,
THE STATE BAR OF GEORGIA,
an agency of the State of Georgia,


                                                          Defendants-Appellees.

                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                                (June 17, 2010)

Before BLACK, BARKETT and HULL, Circuit Judges.

PER CURIAM:
       Michael B. Butler, pro se, appeals the district court’s dismissal of his civil

rights complaint, filed pursuant to 42 U.S.C. § 1983, for lack of subject matter

jurisdiction based on the Rooker-Feldman doctrine.1 Butler’s § 1983 complaint

arose from his disbarment by the Georgia Supreme Court, pursuant to a formal

complaint brought by the State Bar of Georgia (State Bar) charging him with

embezzling funds from a client. The § 1983 complaint named the State Bar and

Katherine Wood, the Special Master who presided over Butler’s disciplinary

proceedings, as defendants.

       Butler contends his complaint was not barred by Rooker-Feldman because

(1) since his alleged injury occurred before the Georgia Supreme Court’s

disbarment order, he was not the “loser” of the state court judgment and (2) he

raised an independent claim alleging constitutional violations which arose from the

wrongful conduct of defendants during the State Bar disciplinary proceedings

against him.2




       1
       The Rooker-Feldman doctrine derives from Rooker v. Fidelity Trust Co., 44 S. Ct. 149,
150 (1923), and D.C. Court of Appeals v. Feldman, 103 S. Ct. 1303, 1311-15 (1983).
       2
         We review “dismissals for lack of subject matter jurisdiction de novo.” Nicholson v.
Shafe, 558 F.3d 1266, 1270 (11th Cir. 2009). A court must dismiss an action if it “determines at
any time that it lacks subject-matter jurisdiction.” Fed. R. Civ. P. 12(h)(3). “Pro se pleadings
are held to a less stringent standard than pleadings drafted by attorneys and will, therefore, be
liberally construed.” Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).

                                                2
      The Rooker-Feldman doctrine provides “lower federal courts are precluded

from exercising appellate jurisdiction over final state-court judgments.”

Nicholson, 558 F.3d at 1268 (quotation omitted). In Exxon Mobil Corp. v. Saudi

Basic Indus. Corp., 125 S. Ct. 1517, 1521-22 (2005), the Supreme Court cautioned

against broadly construing Rooker-Feldman and held the doctrine should be

confined only to “cases brought by state-court losers complaining of injuries

caused by state-court judgments rendered before the district court proceedings

commenced and inviting district court review and rejection of those judgments.”

      Rooker-Feldman’s reach extends to federal claims raised by the state-court

loser that are deemed to be “inextricably intertwined” with the state court judgment

such as (1) where the success of the federal claim would “effectively nullify” the

state court judgment; and (2) where the federal claim “succeeds only to the extent

that the state court wrongly decided the issues.” Casale v. Tillman, 558 F.3d 1258,

1260 (11th Cir. 2009) (quotation omitted).

      The district court did not err in finding Rooker-Feldman barred Butler’s civil

rights complaint because, squarely within the language of Exxon Mobil, he was a

state-court loser who sued in federal court to complain of injuries caused by the

state-court judgment which was rendered before the filing of his federal complaint.

See Nicholson, 558 F.3d at 1268, 1270. To the extent Butler couches his complaint



                                          3
in terms of independent constitutional claims against defendants, those federal

claims were inextricably intertwined with the Georgia Supreme Court’s disbarment

order and, thus, still fell within the confines of the Rooker-Feldman jurisdictional

bar. See Casale, 558 F.3d at 1261.

      AFFIRMED.




                                          4